Citation Nr: 1640662	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  10-01 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable rating for left carpal tunnel syndrome prior to October 3, 2011.

2.  Entitlement to a rating in excess of 10 percent for right carpal tunnel syndrome.

3.  Entitlement to a rating in excess of 20 percent for displaced right clavicle.

4.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1982 to September 1997.  

This matter is before the Board of Veterans' Appeals (Board) originally on appeal rating decisions promulgated in July 2010 and July 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  By the July 2010 rating decision, the RO which continued the 10 percent rating for right carpal tunnel syndrome, and the noncompensable (zero percent) rating for left carpal tunnel syndrome.  By the July 2015 rating decision, the RO denied a rating in excess of 20 percent for displaced right clavicle, and denied entitlement to a TDIU.  Further, inasmuch as the Veteran has contended she is entitled to a TDIU due, at least in part, to her carpal tunnel syndrome this issue is before the Board for appellate consideration in accord with the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that an October 2011 rating decision assigned a 10 percent rating for the left carpal tunnel syndrome, effective October 3, 2011.  In a subsequent Statement of the Case (SOC), the RO noted the issues on appeal to include entitlement to a compensable rating for left carpal tunnel syndrome prior to October 3, 2011 as well as entitlement to a rating in excess of 10 percent for left carpal tunnel syndrome since October 3, 2011.  In her VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran indicated that she was satisfied with the 10 percent rating assigned for her left carpal tunnel syndrome, but not the effective date.  She argued that the effective date should be at least the date she filed her claim for increase (which was received by VA on April 30, 2010).  She confirmed this was her position on the left carpal tunnel syndrome claim in an August 2012 statement.

The Veteran provided testimony at a hearing before a Veterans Law Judge (VLJ) of the Board in August 2012.  A transcript of this hearing is of record.  However, that VLJ is no longer with the Board.  Under VA regulations, a claimant is entitled to have final determination of his or her claim made by the VLJ who conducted a hearing.  38 C.F.R. § 20.707.  Accordingly, the Veteran was sent correspondence in August 2016 informing her of this fact, and inquiring whether she desired a new hearing.  She replied in September 2016 that she did not desire a new hearing.

In February 2014, this case was remanded for further development.  The case has now been returned to the Board for additional appellate consideration.

The Board notes that additional evidence has been added to the record since this case was last adjudicated below via October 2014 Supplemental Statement of the Case (SSOC), to include a VA examination of the service-connected carpal tunnel syndrome in May 2015.  The Veteran has waived initial consideration of such evidence by the Agency of Original Jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304(c) (2015).

For the reasons addressed in the REMAND portion of the decision below, the Veteran's right carpal tunnel, right clavicle, and TDIU claims are REMANDED to the AOJ.

As an additional matter, the Board notes that when this case was remanded in February 2014, it included the issue of entitlement to service connection for left salpingo-oophorectomy.  However, service connection was established for such a disability via an October 2014 rating decision.  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with this decision to include the initial rating assigned or effective date thereof.  Therefore, this matter has been resolved and is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (Where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection). 


FINDINGS OF FACT

The competent and credible evidence of record reflects the Veteran's left carpal tunnel syndrome more nearly approximates than not the criteria of mild incomplete paralysis during the period from April 30, 2010, to October 3, 2011.


CONCLUSION OF LAW

The criteria for a 10 percent rating for the Veteran' s service-connected left carpal tunnel syndrome are met for the period from April 30, 2010, to October 3, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8515 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  However, in regard to her claim of entitlement to a compensable rating for left carpal tunnel syndrome prior to October 3, 2011, the Veteran has not identified any deficiency with respect to the notification or assistance provided by VA.  In pertinent part, she has not identified outstanding evidence which demonstrates symptoms of this service-connected disability not reflected by the evidence already of record.  Further, she has not identified any deficiency with respect to the conduct of the August 2012 Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of this appellate claim.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  




General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Under the laws administered by VA, a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  In the instant case, as stated above, the Veteran's right side is considered her major (dominant) extremity.  Therefore, her left side is her minor upper extremity.

The Veteran's carpal tunnel syndrome has been evaluated pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (paralysis of the median nerve).  Under this Code, mild incomplete paralysis warrants a 10 percent evaluation for both the major and minor side.  Moderate incomplete paralysis warrants a 20 percent evaluation on the minor side and a 30 percent evaluation on the major side.  Severe incomplete paralysis of the minor side warrants a 40 percent rating, and a 50 percent rating on the major side.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand, pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm, flexion of wrist weakened, and pain with trophic disturbances, warrants a 60 percent evaluation on the minor side and a 70 percent evaluation on the major side. 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In addition, the terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board does note, for reference and illustrative purposes only, that the definitions for "slight" includes small in size, degree, or amount.  WEBSTER'S II NEW COLLEGE DICTIONARY at 1038 (1995).  Definitions for "mild" includes not very severe.  Id. at 694.  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704.  Finally, definitions for "severe" includes extremely intense.  Id. at 1012.

Analysis - Left Carpal Tunnel Syndrome

As discussed in the Introduction, the Veteran is seeking a compensable rating for her left carpal tunnel syndrome for the period from April 30, 2010, to October 3, 2011.  The Board will therefore focus on the impairment of this disability during this period.

In this case, the Board finds that the competent and credible evidence of record reflects the Veteran's left carpal tunnel syndrome more nearly approximates than not the criteria of mild incomplete paralysis during the period from April 30, 2010, to October 3, 2011.  For example, at a July 2010 VA arranged examination, she reported both upper extremities had tingling, prickling, burning sensation of the skin; as well as numbness, and shooting pains from hands to forearms.  As such, this indicates some degree of impairment.  Granted, no impairment of motor or sensory function was demonstrated on this examination.  Nevertheless, reflexes were indicated as being hypoactive (1+).  Further, there was evidence of decreased range of wrist motion, particularly after repetitive motion testing.  In pertinent part, left dorsiflexion was noted as being 75 degrees, decreased to 69 degrees after repetitive testing, with normal noted as being 70 degrees; and palmer flexion was noted as being 79 degrees, decreased to 70 degrees after repetitive testing, with normal being 80 degrees.

Outpatient treatment records from November 2010 reflect the Veteran was treated for complaints of hand pain, the right worse than left.  She described the pain as stabbing especially in the thumb area at metacarpal joint there 95 percent of time, rest of hand feels throbbing.  In addition, on left side had jolts of electricity from hand into arm; positive tingling all the time in all fingers.  She denied swelling.

At the subsequent October 2011 VA examination the Veteran reported her left wrist symptoms have gotten progressively worse since 2008; she had a constant dull throbbing pain 5.5/10 which wakes her up at night; and intermittent numbness and tingling 40 percent of the time.  Muscle strength testing was found to be normal (5/5) for bilateral wrist flexion, extension, grip, and pinch.  Reflex examination was shown to be normal (2+) for the upper extremities.  Sensory examination was also normal.  Nevertheless, the examiner also found the Veteran to have mild incomplete paralysis of the bilateral upper extremities.  Although the Board is not bound by this determination, it appears to be consistent with the functional impairment demonstrated on this and the prior July 2010 examination and the treatment records for this period.  In other words, the record indicates the impairment of the left carpal tunnel syndrome is not very severe; and small in size, degree, or amount.

The Board also reiterates the law mandates resolving all reasonable doubt in favor of the claimant, to include degree of disability.  See 38 C.F.R. §§ 4.3, 4.7.  Consequently, the Board finds the Veteran is entitled to a rating of 10 percent for her service-connected left carpal tunnel syndrome for the period from April 30, 2010, to October 3, 2011.  The Board notes this is the benefit sought on appeal by the Veteran.  Moreover, the record does not reflect her left carpal tunnel syndrome met or nearly approximated the criteria of moderate incomplete paralysis during this period so as to warrant a rating in excess of 10 percent to include as a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.

In making this determination, the Board is cognizant that testing conducted in April 2010 resulted in a finding that there was "evidence of a mild-moderate sensorimotor demyelinating left carpal tunnel syndrome with no denervation in the APB."  However, the Board is not bound by this description of the findings of "moderate" carpal tunnel syndrome.  Further, these findings did not address the extent of incomplete paralysis; and, as discussed above, subsequent evaluations which did address the extent of functional impairment did not indicate more than mild incomplete paralysis.  


ORDER

A rating of 10 percent for the Veteran' s service-connected left carpal tunnel syndrome is granted for the period from April 30, 2010, to October 3, 2011; subject to the law and regulations governing the payment of monetary benefits.


REMAND

As noted in the Introduction, the July 2015 rating decision denied a rating in excess of 20 percent for displaced right clavicle, and entitlement to a TDIU.  The Veteran subsequently submitted a timely Notice of Disagreement (NOD) to that decision in September 2015.  However, the record available for the Board's review does not reflect a Statement of the Case (SOC) has been promulgated on these issues.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added).  However, as the Board has determined the TDIU claim is properly before it for appellate consideration in accord with Rice, supra, no SOC is necessary in regard to that issue.

With respect to the right carpal tunnel syndrome, the Board notes the Veteran was accorded a recent VA examination of this disability in May 2015.  However, there is evidence which indicates this disability may have increased in severity since that examination.  In pertinent part, the Veteran asserted in an August 2016 VA Form 21-526EZ (Application For Disability Compensation And Related Compensation Benefits) that records from July 2016 reflect ongoing pain and stiffness and unable to grasp objects with right hand/wrist.  This indicates greater impairment than what was demonstrated on the May 2015 examination.

When the record reflects the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that a remand is required to accord the Veteran a new examination of her service-connected right carpal tunnel syndrome.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board also notes that a July 2016 VA medical statement informed the Veteran of the abnormal results of a recent electrodiagnostic study of her carpal tunnel syndrome, and that the hand department would be consulted.  As such, it indicates there are outstanding VA medical records that evaluate this disability.  Relevant statutory and regulatory provisions emphasize the importance of obtaining VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  Consequently, a remand is also required to obtain any such records.

The Veteran's TDIU claim is inextricably intertwined with that of her right carpal tunnel syndrome claim.  Therefore, the Board must defer adjudication of the TDIU claim until the development deemed necessary for the right carpal tunnel syndrome has been accomplished.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a Statement of the Case as to the issue of entitlement to a rating in excess of 20 percent for displaced right clavicle, and advise her of the time period in which to perfect an appeal as to this issue.

2.  Request the names and addresses of all medical care providers who have treated the Veteran for right carpal tunnel syndrome since December 2013.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of her right carpal tunnel syndrome symptoms and the impact of the condition on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of her service-connected right carpal tunnel syndrome.  The claims folder should be made available to the examiner for review before the examination.

5.  After completing any additional development deemed necessary, readjudicate the right carpal tunnel syndrome claim in light of any additional evidence added to the records assembled for appellate review.  The decision should also reflect consideration of the TDIU claim.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in October 2014, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


